DETAILED ACTION
The receipt is acknowledged of applicants’ amendment and request for RCE filed 12/07/2020.

Claims 1, 5, 7-9 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Harrison et al. (US 6,572874), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all references are of record.

Applicant Claims 
Claim 1 is directed to an intravaginal device for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based polymeric matrix, the matrix comprising the at least one bioactive agent and an essentially non-bioabsorbable microparticulate ion-exchanging polymer, wherein the essentially non-bioabsorbable microparticulate ion-exchanging polymer is dispersed throughout the polymeric matrix and is effective to modulate the release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent, where the ring does not comprise any of a reinforcing fibrous ring embedded within the interior of the polymeric ring, fiber dispersed and embedded randomly throughout the polymeric ring, or fibers wrapped in a spiral formation around the exterior of the polymeric ring.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col.30, lines 13-19). The device comprises finely grounded particles of active agent that remain stable in the elastomer till contact body fluid, then release antimicrobial iodine (col.19, lines 5-15, 56-66; claims). The device further comprises hydrogel agent such as polyacrylic acid and polyacrylate. The hydrogel is mixed with active agents. Active agents can have spermicidal and microbicidal effects. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Green teaches active agent mixed with polyacrylate and acrylic acid, and the active agent is fine particles which suggest its mixture to form particles, however the reference does not explicitly teach ion-exchange microparticles. While Green teaches spermicidal and microbicidal active agent, however, the reference does not teach the active agent is non-hormonal contraceptive organometallic complex. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed.	
Harrison teaches composition for delivery of active agent to the vaginal mucosa (abstract). The composition is incorporated into a vaginal ring. The composition comprises mucoadhesive (claim 1). The vaginal ring consists of inert elastomer (col.3, lines 31-33, 60-63; col.24, lines 50-55), i.e. biostable. The mucoadhesive can be polyacrylic acid microparticles that cling to the wall of the vagina and release active agents over prolonged period of time (col.18, lines 18-25).
	Saxena teaches intravaginal device that comprises non-hormonal, biocompatible, non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases (abstract; ¶¶ 0007, 0008, 0012). The device can be vaginal ring 
Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising polyacrylic acid as taught by Green, and replace the polyacrylic acid with polyacrylic acid microparticles taught by Harrison. One would have been motivated to do so because Green desired to have active agent mixed with polyacrylic acid that adheres to vaginal mucosa to release the active agent, and because Harrison teaches polyacrylic acid microparticles cling to the wall of the vagina and release active agents over prolonged period of time. One would reasonably expect formulating vaginal ring comprises polyacrylic acid microparticles and active agents wherein the ring clings to the vaginal mucosa are delivers active agent over prolonged period of time.
Polyacrylic acid microparticulate taught by Harrison is used by applicants as ion exchange microparticles, and when used in the vaginal ring of Green it is expected to have the same properties since materials and their properties are inseparable. MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.
Further, one having ordinary skill in the art would have used ferrous gluconate taught by Saxena in the device of Green because Green desired to have spermicidal and microbicidal agent in the vaginal ring, and Saxena teaches that non-hormonal spermicidal vaginal rings that deliver ferrous gluconate are non-invasive, cost effective devices that prevent pregnancy, as well as prevent vaginal infection and sexually transmitted diseases.
Furthermore, one having ordinary skill in the art would have designed the vaginal ring obtained by the combination of Green, Harrison and Saxena in the form of mesh encircled by the ring as taught by Shalaby because the combination of Green, Harrison and Saxena desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agent, and Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of bioactive anti-infective agents.
Regarding the limitation “the ring does not comprise any of a reinforcing fibrous ring embedded within the interior of the polymeric ring, fiber dispersed and embedded randomly throughout the polymeric ring, or fibers wrapped in a spiral formation around the exterior of the polymeric ring”, Green does not teach any of the above material in the vaginal ring. 
Regarding the limitation “the microparticulate is effective to modulate the release 
Regarding the limitation that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent”, Saxena teaches ferrous gluconate that is used by applicants and it is expected to have the same function and property since materials and their properties are inseparable.
Regarding claim 8 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all the references are of record. 

Applicant Claims 
Claim 5 is directed to an intravaginal device for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based polymeric matrix, the matrix comprising the at least one bioactive agent and an inorganic microparticulate effective to modulate release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent, where the ring does not comprise any of a reinforcing fibrous ring embedded within the interior of the polymeric ring, fiber dispersed and embedded randomly throughout the polymeric ring, or fibers wrapped in a spiral formation around the exterior of the polymeric ring.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col.30, lines 13-19). The device comprises finely grounded particles of active agent that remain stable in the elastomer till contact body fluid, then release antimicrobial iodine (col.19, lines 5-15, 56-66; claims). The device further comprises hydrogel agent such as polyacrylic acid and polyacrylate. The hydrogel is mixed with active agents. Active agents can have spermicidal and microbicidal effects. Upon inserting into the vagina, the vaginal device solvates to a thick gel adhering tightly to the vaginal and cervical epithelium and release the active agent (col.23, lines 1-39; col.26, lines 47-51). Example 4, line 38 teaches mixing the silicone elastomer with the antimicrobial agent. The reference does not teach reinforcing fibers in the ring. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) &
While Green desired to use active agents that have spermicidal or microbicidal effect, the reference does not explicitly teach the active agent is non-hormonal contraceptive organometallic complex as claimed by claim 5. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed by claim 5.		

Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising spermicidal and/or microbicidal agents as taught by Green, and replace the spermicidal and microbicidal agent with ferrous gluconate taught by Saxena. One would have been motivated to do so because Saxena teaches ferrous gluconate is non-hormonal, and when delivered from vaginal ring it provides non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases. One would reasonably expect formulating vaginal ring comprises non-hormonal spermicidal microbicidal ferrous gluconate wherein the ring is non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases.

Regarding the limitation “the ring does not comprise any of a reinforcing fibrous ring embedded within the interior of the polymeric ring, fiber dispersed and embedded randomly throughout the polymeric ring, or fibers wrapped in a spiral formation around the exterior of the polymeric ring.” as claimed by claim 5, Green does not teach any of the above elements in the vaginal ring. 
 	Regarding the limitation “the microparticulate is effective to modulate the release of the active agent” as claimed by claim 5, Green teaches release of the active agent upon solvation of the microparticulate. 
Regarding the limitation that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent”, Saxena teaches ferrous gluconate that is used by applicants and it is expected to have the same function and property since materials and their properties are inseparable.    
The device of the cited references contains holes as required by claim 7.
Regarding claim 9 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicants argue that the Examiner has mis-interpreted Green, and that a proper interpretation does not provide the teachings posited by the Examiner. To support this position. Applicant notes that Green discloses six embodiments at col.11 of the reference, and the Examiner has selected features from different Green embodiments and then taken the position that this new combination of features is known in the prior art. However, Green does not teach the combination posited by the Examiner. The Examiner sets forth the Office's determination of the scope and content of the prior art, which determination appears to be a device that is a combination of features found in the first and second Green embodiments. More specifically, while Green does disclose a silicon polymer, e.g. Silastic silicon polymer, this is a component of Green's first embodiment. Noteworthy is that the silicon polymer in the first embodiment is a tube. Thus, Greens' first embodiment does not provide a matrix (the Silastic silicon polymer) comprising anything other than silicon; i.e., the matrix of Green is pure silicon polymer. This is in contrast to Applicant's claimed invention wherein the biostable elastomeric polymer matrix (e.g. Silastic) comprises an ion-exchanging polymer mixed in with the polymer matrix. 

In response to this argument, it is argued that Green is no longer relied upon for teaching Silastic that forms the tube. Green clearly teaches ring comprising polymeric matrix comprising silicone polymer as instantly claimed. The examiner relied on the teaching of Green that vaginal ring made from silicone elastomer polymer matrix wherein the ring comprises finely grounded particles of active agent mixed with hydrogel that absorb water. The reference does not teach reinforcing fibers in the ring and does not desire to have fibers in the ring. Combination of Green with the other cited references teaches the present invention. One cannot attack the references individually KSRv. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). 

Applicants argue that, while Green does disclose polyacrylic acid, this material is a component of Green's second embodiment, where the polyacrylic acid forms a hydrogel when mixed with water. In the “Ascertainment of the Difference Between the Scope of the Prior Art and the Claims”, the Examiner relies upon Green's disclosure of mixing active agent with polyacrylate. However, polyacrylate is not an elastomeric polymer, where Applicant's claimed invention recites a biostable elastomeric polymeric matrix. The hydrogel embodiment of Green is distinct from, and very different from, the hydrophobic polymer embodiment of Green. Applicants argue that neither of those two embodiments of Green provides a teaching that may be modified by Harrison.

In response to this argument, as noted above, the examiner relies on the hydrogel embodiment of Green that teaches matrix comprising silicone elastomer that comprises bioactive agent and hydrogel. The hydrogel taught by Green comprises polyacrylic that can be replaced with polyacrylic acid microparticles taught by Harrison. One would have been motivated to do so because Green desired to have active agent mixed with polyacrylic acid that adheres to vaginal mucosa to release the active agent, and because Harrison teaches polyacrylic acid microparticles cling to the wall of the vagina and release active agents over prolonged period of time. Therefore, motivation to modify Green by Harrison exists and obvious.  

Applicants argue that if the Examiner will maintain this rejection, Applicant requests that the Examiner clarify whether the first or the second (or some other) embodiment of Green is being relied upon in formulating the rejection.

As clarified above, the examiner relies upon the hydrogel embodiment of Green 

Applicants disagree with the examiner statement, at page 12, paragraph 8, that "Shalaby is relied upon solely for teaching the structure of a mesh encircled by the ring". Applicants argue that (1) the Examiner should properly read Shalaby as a whole and not piecemeal, and (2) Shalaby teaches, as a whole and without exception, that a mesh encircled by a ring needs for the ring to be a fiber-reinforced ring. Accordingly, if the Examiner considers that a relevant teaching from Shalaby is a mesh, the Examiner should read Shalaby as a whole to find that the person of ordinary skill in the art at the time of the invention would not have disregarded Shalaby's teaching that the use of a mesh must be accompanied by the use of fiber reinforcement in a ring that encircles the mesh. The Examiner argues that it is not necessary to use reinforcement fiber because Green already does not desire nor require to use reinforcement fiber. 

In response to this argument, it is argued if Shalaby was to teach non-reinforced ring surrounding the mesh, the reference would have been considered for anticipation, and similarly, if Green was to teach a mesh, the reference would have been considered for anticipation. Green suggests ring that is not reinforced with fibers, and as applicants noticed, Shalaby teaches the structure of a mesh encircled by the ring, and showing such a mesh encircled by a ring was known before the effective filing date of the present invention. Not all the teachings of the secondary reference need to be used to modify the primary reference. Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of anti-infective agents. (1) The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). (2) The whole broad teaching of Shalaby is mesh surrounded by ring. Using the mesh of Shalaby in Green’s device does not need to replace the whole device of Green by that of Shalaby, rather only what is missing from Green can be drawn from the secondary reference. One having ordinary skill in the art using the ring and mesh taught by Shalaby in the device of Green, Harrison and Saxena, or in the device of Green and Saxena would use only the mesh and ring structure, and does not necessary use reinforcement fibers because Green already does not desire nor require to use reinforcement fibers. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Applicants argue that Green is silent on the topic of reinforcement fiber. The silence on the part of the Green about reinforcement fiber should not be construed as a teaching to not use reinforcement fiber. Since Green is merely silent, and does not teach to avoid reinforcement fiber, and Shalaby teaches that reinforcement fiber is necessary and needed when the mesh of Shalaby is used in a ringed device, the combination of Green and Shalaby as cited by the Examiner, taken as a whole, teach to add reinforcement fiber in the ring of the device of Green as modified by Shalaby.

In response to this argument, it is argued that Green clearly teach non-reinforced polymers for forming the ring, and if the reference desired and necessitated the reinforcement fibers, it would have been taught or at least mentioned by the reference, which is not the case here. One having ordinary skill in the art would added mesh as taught by Shalaby to the non-reinforced ring of Green for One having ordinary skill in the art would not add reinforcing fibers to Green that does not need them. 
The present claims are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the references exists, even different from what applicants had done, as well as reasonable expectation to achieve the present invention. Therefore, combination of the cited references teaches the present claims. Applicants are also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532. "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. 

Applicants argue that Shalaby teaches the necessity of using fiber reinforcement in a ring that surrounds a mesh. This is the understanding that one of ordinary skill in the art would have if reading the combination of Green and Shalaby, and then adding a mesh to the ring of Green, i.e., 

In response to this argument, it is argued that the examiner does not have to incorporate all the teachings of the secondary reference into the teachings of the primary reference, only what is missing from the primary reference. The primary reference Green does not require reinforcement fibers. The examiner relied on Shalaby for teaching structure of vaginal ring that can be a mesh surrounded by a ring. Green teaches ring or disc, however does not teach circular mesh having perimeter and a ring around the perimeter as claimed. Shalaby on the other hand teaches mesh surrounded by ring. One having ordinary skill in the art would have replaced the ring or disc of Green with mesh surrounded by ring of Shalaby because Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of bioactive anti-infective agent desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agents. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. Even if Shalaby needs fiber reinforcement, they are not needed by Green, and Green will only be modified by adding a mesh in the middle of the ring, and the ring would not be modified by adding the fibers that not needed by Green. Green can function without the reinforcement fibers.    



In response to this argument, it is argued that the present claims are directed to a product, and all the elements of the claimed product are taught by the combination of the cited references. While Green does not teach away from using fiber reinforcement, the reference does not required it either. Green already has a ring, and one skilled in the art would be looking for a mesh of Shalaby because the mesh used as spermostatic net in contraceptive devices or as a depot for release of bioactive anti-infective agents. The combination of Green and Shalaby does not necessary teach fiber reinforced ring. 
   
Applicants argue that Green is silent about the presence or absence of fiber reinforcement. Green also does not need a mesh. However, the Examiner feels that the person of ordinary skill in the art would have combined the teachings of Green and Shalaby, and more specifically to utilize the mesh of Shalaby in the ring of Green. However, Shalaby teaches the need (as previously noted by Applicant, Shalaby uses the words need and necessity multiple times) to include fiber reinforcement in a ring when, i.e., in the situation when, mesh is present with a ring. Thus, the combination as a whole that has been put together by the Examiner, would have taught one of ordinary skill in the art to add the Shalaby fibers into the ring of Green if one is also to add a Shalaby mesh to the ring of Green - - this is the overall teaching of Shalaby. In other words, Shalaby discloses that rings need fiber if rings are combined with mesh. That Green does not teach fiber is entirely consistent with Shalaby because Green does not teach either mesh or fiber in combination with a ring. 

In response to this argument, it is argued that all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the cited references exists, as set forth in this office action, even if motivation is different from what applicants would have done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). All the cited references are analogous art, and are in the field of applicant’s endeavor and In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
A reasonable expectation to achieve the present invention also exists, as set forth in this office action. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The cited references show that it was well known in the art at the time of the invention to use the claimed elements in vaginal device. It is well known that it is prima facie obvious to combine two or more elements each of which is taught by the prior art to be useful for the same purpose in order to form a third product which is useful for the ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA
1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).
	Based on the disclosure by the cited references that the claimed elements are used in vaginal device, an artisan of ordinary skill would have a reasonable expectation that a combination of the elements would also be useful in creating a vaginal device.
Therefore, the artisan would have been motivated to combine the claimed elements into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.
The examiner believes that a prima facie case of obviousness has been established because present claims are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the references exists, even different from what applicants had done, as well as reasonable expectation to achieve the present invention. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for a additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611